Citation Nr: 1532836	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  11-17 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of service connection for a sinus disability.

2.  Entitlement to service connection for a sinus disability.

3.  Entitlement to service connection for a respiratory disability, to include chronic obstructive pulmonary disorder (COPD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1962 to March 1965.  These matters are before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Waco, Texas Department of Veteran Affairs (VA) Regional Office (RO).  The rating decision on appeal also denied a claim of service connection for bilateral hearing loss, which was previously also on appeal.  However, the Veteran withdrew that claim in a December 2010 correspondence prior to perfecting his appeal in June 2011; therefore, it is not before the Board.

The issue of service connection for a respiratory disability (to include COPD) is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  An unappealed June 2003 rating decision declined to reopen a claim of service connection for a sinus disability (which was originally denied in June 1980), based essentially on a finding that there was no evidence of a current sinus disability or of a nexus to service.

2.  Evidence received since the June 2003 rating decision includes evidence that is neither cumulative nor redundant of evidence previously of record; relates to previously unestablished facts needed to substantiate the underlying claim of service connection for a sinus disability; and raises a reasonable possibility of doing so.

3.  The Veteran sustained a facial injury in service which caused nasal contusions, but is not shown to have resulted in any other nasal or sinus pathology; the Veteran was not diagnosed with a chronic sinus disability during service; his current chronic sinusitis is not shown to be otherwise related to his military service or injuries therein.

CONCLUSIONS OF LAW

1.  New and material evidence has been received; the claim of service connection for a sinus disability may be reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 20.1103 (2014).

2.  Service connection for a sinus disability is not warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A (West 2014) have been met.  In so finding, the Board first notes that, as the Veteran's claim to reopen is being granted, there is no reason to belabor the impact of the VCAA on that matter; any notice defect or duty to assist failure in that matter is harmless.  There is also no need to remand the underlying claim of service connection for a sinus disability for initial consideration by the AOJ because it was reopened and adjudicated on the merits in the June 2011 statement of the case.  Thus, the Board may proceed with its own adjudication of the matter.  Consequently, a discussion of VA's duties to notify and assist with respect to the underlying claim is needed.  

By correspondence dated in April 2010, VA notified the Veteran of the information needed to substantiate and complete his claim, the information that he was responsible for providing, the evidence that VA would attempt to obtain, and how VA assigns disability ratings and effective dates.  He has had ample opportunity to respond and has not alleged that any notice was less than adequate.  This matter was most recently readjudicated in the April 2013 supplemental statement of the case.  

In addition, the Veteran's service treatment records (STRs) and pertinent postservice treatment records have been secured.  Although the Veteran has alleged that he began receiving VA treatment for his sinus disability since the 1960s at the Temple VA Medical Center (MC), a January 2013 formal finding and contemporaneous fax correspondence indicates that a search was conducted for such records from the 1960s to 2001 and no such records were available.  The Veteran has had ample opportunity to respond and supplement the record, and has not identified any other pertinent records as outstanding.  Furthermore, the Veteran was examined in conjunction with the present claim in January 2012.  The opinion provided in that examination report is supported by a complete rationale reflecting thorough consideration of the entire record and relevant medical history.  In so finding, the Board also acknowledges that the examiner does not address certain allegations the Veteran has made regarding possible exposures to chemical agents, asbestos, and other substances during service.  However, a review of the record shows that such allegations were made in the context of the Veteran's respiratory disability rather than his sinus disability.  Notably, his theory of entitlement in this matter has consistently related it to a facial injury incurred during service.  In light of the above, the Board finds that there is adequate medical evidence of record to support a decision on the merits.  Therefore, VA's duty to assist is met.

Legal Criteria, Factual Background, and Analysis

The Board notes that it has reviewed all evidence of record.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim.

Claim to Reopen

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  38 U.S.C.A. § 7105.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.  "New" evidence means existing evidence not previously submitted to agency decision-makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Fortuck v. Principi, 17 Vet. App. 173, 179-80 (2003); Justus v. Principi, 3 Vet. App. 510 (1992).

The United States Court of Appeals for Veterans Claims (Court) has held that the requirement of new and material evidence raising a reasonable possibility of substantiating the claim is a low threshold.  Specifically, the Court interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

To substantiate a claim of service connection, there must be evidence of: a current claimed disability; incurrence or aggravation of a disease or injury in service; and a nexus between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).  The determination as to whether these requirements are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a). 

When there is an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a fair preponderance of the evidence is against the claim, in which case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Here, a June 1980 rating decision originally denied the Veteran service connection for a sinus disability, claimed as due to residuals of a facial injury, because there was no evidence of a present sinus disability, of a nexus to the facial injury in service, or of continuity of symptoms after service.  Several decades later, the Veteran sought to reopen that claim, and a June 2003 rating decision declined to do so because there was no evidence of a current sinus disability or of a relationship between his complaints and his military service.  The Veteran was properly notified of that decision, and did not file a timely notice of disagreement.  A review of the record shows that no evidence was received in the year following the June 2003 decision.  In fact, the first addition to the record since that decision was the Veteran's March 2010 application initiating the current claim to reopen.  No additional service records have been received since the June 2003 decision that would warrant reconsideration of the matter under 38 C.F.R. § 3.156(c).  Therefore, the June 2003 decision is final based on the evidence then of record, and new and material evidence is required to reopen the Veteran's claim.  

Evidence of record at the time of the June 2003 rating decision included the Veteran's STRs, VA treatment records, and certain lay statements submitted in support of his claim.  Since then, VA has received additional private medical records documenting diagnoses of chronic sinusitis confirmed by imaging studies, private medical opinions suggesting a possible relationship between his current sinusitis and his military service, and a January 2012 VA examination report assessing the nature and etiology of his sinus disability.  Such evidence was neither previously of record nor is it cumulative or redundant of evidence previously of record.  Furthermore, it patently relates to previously unestablished facts needed to substantiate the underlying claim of service connection (i.e., current diagnosis and nexus to service).  In light of the above, and considering the low threshold standard established in Shade, the Board finds that such evidence also raises a reasonable possibility of substantiating such claim.  Therefore, it is both new and material, and the claim of service connection for a sinus disability may be reopened.

Service Connection Claim

Turning to the underlying claim of service connection, the Veteran contends that his current sinus disability is related to a facial injury he sustained while serving aboard the U.S.S. Bellatrix.  

Service connection may be granted for disabilities due to disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after discharge when the evidence establishes that disability was incurred in service.  38 C.F.R. § 3.303(d).  

STRs confirm that the Veteran sustained a facial injury in August 1964.  At the time, he presented with lacerations of the upper lip and contusions in the nasal and lip area.  The following day, STRs show he reported feeling better after a night without much incident, and was returned to light duty.  Subsequent STRs include some notations of acute tonsillitis and headaches, but include nothing regarding treatment, complaints, or diagnoses specifically related to a sinus disability.  Notably, no sinus problems were noted on separation examination.  

In July 1980, the Veteran claimed that he began having sinus trouble in 1965.  On VA ear, nose, and throat (ENT) consultation, he was diagnosed with vasomotor rhinitis and advised to use antihistamines and quit smoking.  In June 1998, private records indicate a diagnosis for bilateral chronic maxillary sinus disease.  In April 1999, private records reflect the Veteran complained of sinus drainage and was referred to an ENT specialist.  Subsequent records indicate he was suspected as having chronic maxillary sinusitis.  A May 1999 follow-up note indicates a CT scan revealed significant maxillary sinus disease, and that he then underwent a June 1999 nasal septal reconstruction surgery.  Records from that same month indicate a diagnosis of mild bilateral chronic sinusitis, with edema and inflammation polyp formation on the right side.  

In February 2002, the Veteran was seen for complaints of nasal congestion.  September 2002 VA records show the Veteran reported an increase in sinus drainage and sinus headaches.  He was diagnosed with allergic rhinitis.  In March 2004, VA records show the Veteran's pharynx was normal, and no sinus abnormalities were found.  In October 2004, VA records note he complained of congestion at times; he was not diagnosed with a sinus disability.  In a September 2010 letter to his congressman, the Veteran reported a facial injury in service which led to a broken nose and corrective nasal surgery in 2000.  In March 2011, a private medical opinion from Dr. Briggs, an ENT specialist, indicated he underwent surgery in June 1999, and that it was possible that a deviated nasal septum (which was possibly related to a facial injury in service) contributed to the Veteran's chronic polysinusitis.  

At a November 2011 hearing before a decision review officer (DRO), the Veteran again reported that his sinus problems began in the 1960s following a facial injury that caused him to be in sick bay for a day or two.  He stated that, at the time, he did not know that he had sinusitis, and believed they were simply headaches and other symptoms.  He also said that he was hospitalized for his sinus and nasal problems circa 1967 at the Temple VAMC, and underwent corrective surgery for his nose in 1992.  A statement from a fellow Veteran confirms the Veteran was knocked off a boom aboard the U.S.S. Bellatrix, and indicated he had to stay in sick bay for two days.  It also reported the Veteran's face was swollen and severely bruised, and that he was taken off duty for a week or more due to the accident.  Afterwards, the statement indicates the Veteran would complain about severe headaches.

On January 2012 VA examination, the Veteran reported facial trauma in 1964 which led to the beginning of his sinus problems three years later.  He said he was told he needed surgery to correct his nasal issues in 1968, but did not actually undergo such an operation until 2000.  The examiner diagnosed him with chronic sinusitis, which he opined was not related to his military service or the facial injury therein, primarily citing to the fact that no diagnosis of a nasal fracture was recorded in service, that nothing indicated the facial injury in 1964 caused a deviated septum, and that the only relevant notation is of a contusion in the nasal area.  The examiner added that there are many reasons for chronic sinusitis, including tobacco abuse, and it was more likely that the Veteran's long history of smoking had a greater effect on his sinusitis than his deviated septum.

As an initial matter, the Board finds that the evidence is not in dispute as to whether the Veteran has a current diagnosis for a sinus disability, as private records and the January 2012 VA examination report include diagnoses for chronic sinusitis.  Furthermore, private records indicate that such diagnosis has been confirmed by imaging studies.  Similarly, the Veteran's STRs clearly corroborate his reports of an in-service facial injury (though there is nothing indicating such injury caused a nasal fracture or a deviated septum).  They are, however, entirely silent for any diagnoses for a chronic sinusitis, and therefore service connection is not warranted on the basis that such disability began during service and has persisted.  The Board also notes that there is no basis for awarding presumptive service connection for chronic sinusitis, as it is not an enumerated disease under any of the presumptive provisions of 38 C.F.R. § 3.309.  The Board acknowledges the Veteran has alleged that he was treated for sinusitis in the 1960s (shortly after service) and underwent nasal surgery in 1992.  However, there is no medical evidence corroborating such reports-records from the 1960s onwards are unavailable, and the first documented diagnosis is dated in June 1998.  Furthermore, in different statements, the Veteran espouses different dates with respect to his nasal surgery-in his November 2011 hearing, he stated that he first had surgery on his nose in 1992, but in a prior letter and on January 2012 VA examination, he reported that he did not undergo surgery until 2000.  Private records confirm a nasal septal reconstruction surgery was conducted in 1999 (circa 2000), but there is nothing substantiating his report of a nasal surgery in 1992.  Therefore, notwithstanding the fact that the Veteran's lay statements are the only available evidence regarding his sinus disability between separation and 1998, the inconsistency in his testimony suggests he is a less than credible historian.  As such, those statements are of limited probative value.  Caluza v. Brown, 7 Vet. App. 498, 511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, facial plausibility of the testimony, and the consistency of the witness testimony).

Thus, what must be shown to substantiate the Veteran's claim is that his current chronic sinusitis is somehow otherwise related to his military service, to include as a result of his 1964 facial injury therein.  Whether such a relationship exists is a medical question beyond the scope of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

Here, there are two conflicting medical opinions that must be weighed-the March 2011 private opinion from Dr. Briggs, and the January 2012 VA examiner's opinion.  Dr. Briggs' opinion is rather nebulous, and only endorses a mere possibility of a relationship between the Veteran's sinusitis and his history of a deviated septum, which, in turn, is only possibly related to his in-service injury.  Essentially, the opinion creates two "tiers" of uncertain relationships, with the former's likelihood being contingent on the latter's.  Most notably, there is no rationale supporting that opinion, or indication that Dr. Briggs reviewed the Veteran's STRs.  Therefore, his opinion is of limited probative value.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303-304 (2008) (finding the probative value of a medical opinion is derived from a factually accurate, fully articulated, and soundly reasoned opinion).  In contrast, the January 2012 VA examiner's negative opinion is supported by a rationale which highlights the fact that, notwithstanding Dr. Briggs' suggestion that a deviated septum might contribute to the development of sinusitis, nothing of record indicates that the Veteran actually suffered such injury during service, to include as a result of his facial injury (as he alleges).  Furthermore, he also provides an alternate etiology that cites to a long history of smoking (which is both endorsed by the Veteran and reflected in VA treatment records throughout the claims file).  Thus, the Board finds the VA examiner's rationale clearly reflects consideration of the relevant medical history and cites to supporting factual data.  Moreover, the VA opinion's language provides a more definitive statement of probability (i.e., "less likely than not"), representing a greater degree of certainty than a mere possibility.  Consequently, the VA opinion is entitled to greater probative weight in this matter.  Id.  Absent any other competent evidence to the contrary, the Board finds it is also persuasive in this matter.  

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt rule does not apply, and the appeal in this matter must be denied.  Gilbert, 1 Vet. App. at 55.


ORDER

New and material evidence has been received, and the claim of service connection for a sinus disability is reopened; however, service connection for a sinus disability is not warranted; the appeal in that matter is denied.

REMAND

The Veteran has alleged that his respiratory disability could possibly be due to exposure to various agents aboard the U.S.S. Bellatrix during his service, to include herbicides.  A review of the record does not reflect that any development has been taken to verify whether the Veteran may have been exposed to herbicides or other alleged substances (i.e. asbestos, lead paint, etc.).  Accordingly, further development to verify such possible exposures is needed.

Furthermore, the Veteran has not yet been afforded a VA examination in conjunction with his claim seeking service connection for a respiratory disability, to include COPD.  The record includes diagnoses for several respiratory disabilities, including chronic bronchitis, COPD, bronchial asthma, and emphysema.  In addition, he has contended that his respiratory disability is due to his facial injury during service and to his exposure to various agents in service, including herbicides (as noted above), lead paint, benzene, asbestos, and diesel fumes.  In light of the above, the Board finds that the low threshold for when VA must provide an examination assessing the nature and likely etiology of the Veteran's claimed disability has been met.  McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  Therefore, an examination is needed.

Accordingly, the case is REMANDED for the following action:

1. Please obtain updated records of all adequately identified private and VA treatment that the Veteran has received for a respiratory disability.

2. Then, the AOJ should attempt to verify, including with the Joint Service Records Research Center (JSRRC), the Veteran's claimed exposures to substances including herbicides, lead paint, benzene, asbestos, and diesel fumes, per current M21 provisions.  He reports he was exposed to herbicides when he served on the U.S.S. Bellatrix which operated in the Bay of Tonkin.  Specifically, the AOJ should send a request to the JSRRC for verification of whether the Veteran was potentially exposed to an herbicide agent during his period of service aboard the U.S.S. Bellatrix off the coast of Vietnam (Bay of Tonkin).  The AOJ should make a formal finding as to the results of its inquiry.

3. The AOJ should also arrange for an appropriate examination of the Veteran to determine the nature and likely etiology of his claimed respiratory disability.  Based on a review of the record, examination of the Veteran, and any tests or studies deemed necessary, the examiner should provide opinions responding to the following:

a. Please identify, by medical diagnosis, all respiratory disability entities found.  In so doing, the examiner should consider and discuss, as necessary, the various diagnoses of bronchitis, COPD, bronchial asthma, and emphysema noted throughout the record, reconciling the present diagnostic findings with any conflicting evidence of record.

b. Then, for each respiratory disability diagnosed, the examiner should indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's military service, to specifically include his facial injury in service.

c. For each respiratory disability diagnosed, the examiner should also indicate whether it is at least as likely as not (a 50 percent or better probability) that such disability is related to the Veteran's alleged exposure to herbicides, lead paint, benzene, asbestos, and diesel fumes during service.

All opinions must include a complete rationale citing to supporting factual data and medical literature as appropriate.

4. The AOJ should then review the record and readjudicate the claim.  If it remains denied, the AOJ should issue an appropriate supplemental statement of the case and afford the Veteran and his representative an opportunity to respond before the record is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


